Citation Nr: 1534489	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-13 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the lumbar spine for the period prior to January 4, 2011 and from March 1, 2011.  

2.  Entitlement to a separate compensable rating for neurological symptoms related to a service-connected back disability other than peripheral neuropathy.

3.  Entitlement to an increased rating on an extraschedular basis for the Veteran's service-connected low back disability and bilateral hearing loss.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to June 1980 and from December 1987 to August 1995.

This matter is on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the appeal is currently with the RO in Detroit, Michigan.    

The Veteran testified before the undersigned Veterans Law Judge in November 2010.  A transcript of the hearing is of record.

This appeal was remanded by the Board in December 2011 for further development and, in July 2014, the Board denied entitlement to an increased rating for a back disorder and bilateral hearing loss.  The Veteran appealed portions of this decision to the United States Court of Appeals for Veterans Claims which, in an April 2015 Order, vacated and remanded the Board's decision to the extent that it denied entitlement to an increased rating for a back disability for the periods prior to January 4, 2011, and from March 1, 2011, to December 27, 2011, and denied entitlement to an extraschedular rating for his service-connected disabilities on a collective basis.  

In the July 2014 decision, the Board also remanded the issue of whether a separate compensable rating is warranted for any neurological disorders resulting from the Veteran's back disability, other than peripheral neuropathy.  This development having been completed, this issue is ready for adjudication.  

For the period from January 4 to February 28, 2011, the Veteran was granted a total disability rating for his service-connected back disability based on the need for convalescence.  38 C.F.R. § 4.30 (2014).  As this was a temporary total disability rating, this period is no longer on appeal.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issues of entitlement to an increased rating for bilateral hearing loss and tinnitus were raised by the Veteran in a June 2015 statement, but have not been adjudicated to date.  They are therefore referred to the RO for the appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. For the period prior to January 4, 2011, the Veteran's back disability has been characterized by pain, lack of endurance and a combined range of motion less than 120 degrees when in a flare-up condition.  Forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, have not been shown.

2. For the period from March 1, 2011, to December 27, 2011, the Veteran's back disorder has been characterized by tightness, pain and severe limitation of motion; unfavorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months have not been shown.

3.  For the entire course of the appeal, the Veteran has not shown any neurological abnormalities, in addition to peripheral neuropathy, that are attributable to his service-connected back disability.  

4.  The Veteran's service-connected disabilities are adequately addressed by the schedular criteria, and a rating on an extraschedular basis is not for application. 


CONCLUSIONS OF LAW

1. The criteria for a 20 percent rating, but no higher, for a low back disability for the period prior to January 4, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5242 (2014).

2. The criteria for a 40 percent rating, but no higher, for a back disability for the period from March 4, 2011, to December 27, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5242 (2014).

3. The criteria for a separate compensable rating for neurological symptoms, secondary to a service-connected back disability other than peripheral neuropathy, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a (2014).

4. The criteria for an increased rating on an extraschedular basis for the Veteran's service-connected back disability and bilateral hearing loss have not been met.  38 C.F.R. § 3.321(b)(1) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  

The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted private treatment records as well as his own statements in support of his claims.  

VA examinations with respect to the issues on appeal were also obtained.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issues on appeal decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was also afforded a hearing before the undersigned Veterans Law Judge in November 2010.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the nature of his back and hearing loss symptoms.  Moreover, he has not asserted that his hearing was in any way inadequate.  

Finally, it is noted that this appeal was remanded by the Board in December 2011 and July 2014 for further development.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided new VA examinations, which the Board finds adequate for adjudication purposes.  After the required development was completed, the issues were readjudicated in October 2014.  Although this was completed as a Rating Decision rather than a Supplemental Statement of the Case, the Board's intent in the Remand that the claims be readjudicated at the RO level has been met.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Back Disability

For the period prior to January 4, 2011, the Veteran received a 10 percent rating for his back disability under 38 C.F.R. § 4.71a, DC 5242 (2014) (addressing degenerative arthritis of the spine).  This diagnostic code applies a general rating formula that is applicable for most spine disabilities.  Under this rating formula, a 20 percent rating is warranted when the evidence shows:
* Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; 
* Combined range of motion of the thoracolumbar spine not greater than 120 degrees; 
* Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; or 
* Incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months. 
38 C.F.R. § 4.71a, DCs 5003, 5242 (2014).

The term "combined range of motion" refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note 2, prior to DC 5243 (2014).  Additionally, an "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Note 1, following DC 5243 (2014).

Based on the evidence of record, the Board determines that a 20 percent rating is warranted for the period prior to the Veteran undergoing surgery on January 4, 2011.  Specifically, at his VA examination in August 2008, the Veteran's combined range of motion was 170 degrees.  However, he also remarked at that time that his range of motion was additionally limited another 30 percent during flare-up conditions.  In such situations, his combined range of motion could be considered limited to less than 120 degrees.  Based on this factor, the Board finds that a 20 percent rating is warranted prior to January 4, 2011.  

However, a rating in excess of 20 percent is not warranted.  Specifically, under the General Rating Formula for Diseases of the Spine or for incapacitating episodes, a rating in excess of 20 percent is warranted when the evidence shows:
* Forward flexion of the thoracolumbar spine to 30 degrees or less; 
* Favorable ankylosis of the entire thoracolumbar spine; or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 
See 38 C.F.R. § 4.71a, DC 5242 (2014) (all 40 percent).

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Note (1) to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes defines an "incapacitating episode" as a "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a.

In this case, at his VA examination in August 2008, the Veteran stated that he experiences a decreased range of motion that is further limited by flare-ups that occur approximately once every 2 to 3 weeks.  Upon examination, there was objective evidence of spasm on the right side, but no evidence of guarding or weakness, and his posture was normal.  Flexion was limited to only 70 degrees and, even though the Veteran estimated an additional 30 percent limitation when in a flare-up condition, his range of motion would still have been well in excess of the 30 degrees of flexion required for an increased rating.  Ankylosis was specifically noted to be absent and there is no indication of intervertebral disc syndrome resulting in incapacitating episodes. 

At his next VA examination in October 2009, the Veteran described a history of symptoms characterized by stiffness, weakness and decreased motion.  He also stated that he experiences flare-ups on a weekly basis, but did not quantify the amount of additional limitation on this occasion.  Upon examination, there was no kyphosis, lordosis or ankylosis, although some flattening was observed.  He was limited by pain to 60 degrees of flexion which, even if one were to presume was again additionally limited by 30 percent (as was asserted by the Veteran in August 2008), his flexion is still well in excess of that required for a rating in excess of 20 percent.  Therefore, based on this evidence, a 20 percent rating, but no more, is warranted for the period before the Veteran underwent surgery on January 4, 2011. 

Next, while the Veteran also received a 10 percent rating for the period from March 1 to December 27, 2011, the Board determines that a 40 percent evaluation is warranted for this period of time.  Specifically, there are no medical evaluations for the Veteran's back until the December 2011 VA examination that served as the basis for the 40 percent rating he receives since December 28, 2011.  However, the symptoms observed in December 2011 were likely present since the previous March, and his 40 percent rating should reach back to March 1, 2011.  

Having established that a 40 percent rating is warranted from March 1 to December 27, 2011, the Board also determines that a rating in excess of 40 percent is not warranted.  In order to warrant a rating in excess of 40 percent under this formula, the evidence must show: 
* Unfavorable ankylosis of the entire thoracolumbar spine (50 percent under DC 5237); or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5242 (2014).  (60 percent under DC 5243).

Specifically, even if the symptoms observed in December 2011 are presumed to have been shown throughout this period, they would not have warranted an increased rating.  For example, at that time, the Veteran stated that he still experiences back pain and that, in a flare-up condition, his range of motion reduces "to about zero."  Upon examination, his flexion was limited to only 20 degrees, and to only 10 degrees in most other directions.  However, ankylosis was specifically not observed, nor does the Board construe the term "to about zero" as ankylosis.  Moreover, the Veteran denied experiencing any incapacitating episodes.  Therefore, a rating in excess of 40 percent is not warranted for the period from March 1, 2011, to December 27, 2011.  

Neurological Abnormalities

Next, per the Board's July 2014 Remand, the Board considers whether a separate evaluation is warranted for any associated neurological abnormality other than peripheral neuropathy, which has been previously addressed.  Such abnormalities include, but are not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a).

In this regard, at his VA examination in October 2009, the Veteran indicated that he experienced erectile dysfunction and some urinary voiding dysfunction, but there was no indication as to whether these symptoms were related to his back disability.  However, this question was resolved by a VA examiner in October 2014, who concluded that such symptoms were related to an enlarged prostate, rather than any neurological abnormalities.  Therefore, while these symptoms may exist, they are not relevant to the issue on appeal.  

Moreover, the evidence of record does not indicate that any other neurological disorders exist outside of the peripheral neuropathy that was discussed by the Board in July 2014.  Specifically, at his VA examinations in August 2008 and October 2009, no neurological symptoms other than peripheral neuropathy were observed.  At a neurosurgery outpatient note in December 2010, he complained of sciatica nerve pain in the extremities, but he denied any bowel or bladder incontinence.  Finally, at a VA examination in December 2011, no bowel or bladder impairment was observed. 

Based on these clinical observations, the Board determines that there are no neurological abnormalities that the Veteran is experiencing other than peripheral neuropathy which, as above, was addressed by the Board in July 2014.  Therefore, no other separate ratings are warranted.  

Extraschedular Considerations

As part of an increased rating evaluation, the Board must also consider whether an increased rating is warranted on an extraschedular basis.  38 C.F.R. § 3.321(b); See also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the Veteran has asserted that the Board should evaluate the collective impact of his service-connected back and hearing disabilities when considering whether an extraschedular rating is warranted.  Recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) determined that consideration of an extraschedular rating "may be based on the collective impact of the [V]eteran's disabilities."  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In support, the Federal Circuit noted that the term "evaluations" in 38 C.F.R. § 3.321(b) "suggests that the regulation contemplates a situation in which evaluations assigned to multiple disabilities are inadequate."  

However, in the Board's view, the Federal Circuit's analysis pertains only to the second step in Thun.  Indeed, neither the Federal Circuit nor 38 C.F.R. § 3.321(b) suggest that any collective analysis is required when answering the preliminary question of whether the relevant diagnostic codes are adequate.  Rather, practicality dictates that this analysis must still be performed for each disability on an individual basis.  Thus, while the impact of the Veteran's disorders should be considered collectively on factors such as missed work or periods of hospitalization, such consideration is unnecessary if VA finds the relevant diagnostic codes to be adequate.

In this case, the Board not need address the collective impact of the Veteran's hearing loss and back disability as the evidence indicates that both of these disabilities were adequately contemplated by the applicable schedular rating criteria.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Of particular note, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated when evaluating his back disability.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); see also DeLuca, 8 Vet. App. at 202.  Similarly, given that the Board must consider all the Veteran's stated audiological symptoms when assigning a rating under 38 C.F.R. § 4.85, there are no symptoms in this case that could not have been considered.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted, and the requirements of Johnson have not been reached.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In considering the issues on appeal, the Board has also considered the Veteran's statements that his service-connected disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Based on evidence of record, the Board determines that a 20 percent rating is warranted for the Veteran's back disability prior to January 4, 2011, and a 40 percent rating is warranted for the period from March 1, 2011.  However, any additional ratings for neurological abnormalities or on an extraschedular basis are not warranted for any period, and the appeal is denied to this extent.  



ORDER

A 20 percent rating, but no higher, for DJD of the lumbar spine for the period prior to January 4, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A 40 percent rating, but no more, for DJD of the lumbar spine for the period from March 1, 2011, to December 27, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A separate compensable rating for neurological symptoms related to a service-connected back disability, other than peripheral neuropathy, is denied.  

An increased rating on an extraschedular basis for the Veteran's service-connected back disability and bilateral hearing loss is denied.  


REMAND

The Board notes that at different points in the record the Veteran was unemployed, and he has attributed his unemployment to his service-connected disabilities.  When a veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible to include entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Therefore, the issue of entitlement to TDIU, as it is encompassed in his increased rating claim, should be remanded for consideration by the AOJ.

Accordingly, the case is REMANDED for the following action:

1. If the Veteran underwent any VA or private treatment relevant to his employability where the records of such treatment are not in the claims file, the AOJ should attempt to obtain them after acquiring any necessary authorization.

2. Any further development deemed necessary should be undertaken, to including obtaining any medical opinion.

3. Thereafter, adjudicate the issue of entitlement to TDIU for the period on appeal.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and provided the opportunity to respond.  Then, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


